Per Curiam.
The motions for leave to proceed in forma pauperis and the petitions for writs of certiorari are granted. In view of the representations of the Attorney General of Florida that these actions for habeas corpus have become moot by reason of the death of the petitioner, the judgments of the Supreme Court of Florida are vacated and the causes are remanded for such proceedings as that court may deem appropriate.
Mr. Justice Goldberg took no part in the consideration or decision of these cases.